DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species B (Fig 7-12) in the reply filed on May 7, 2020 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9, 16, 27, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9, 16 of U.S. Patent No. 9,763,698 (‘698) in view of Jackson US 2008/0154315. 
Regarding Claim 1,  ‘698 discloses:
a polyaxial bone anchoring device (preamble of claim 1) comprising: 
st paragraph);
a receiving part configured to be pivotably connected to the head, the receiving part having a top end and a bottom end, a longitudinal axis extending through the top end and the bottom end, a channel  transverse to the longitudinal axis for receiving a rod, and an accommodation space for accommodating the head (claim 1 2nd paragraph); 
a sleeve-like insert piece configured to pivot in the receiving part, the insert piece comprising a substantially rotationally symmetric spherically-shaped seat configured to hold the head  and a spherically-shaped exterior surface portion (claim 1 3rd paragraph), 
wherein when the insert piece is in the receiving part, a center of a sphere defined by the spherically-shaped exterior surface portion is positioned axially between the top end of the receiving part and a center of a sphere defined by the spherically-shaped seat (claims 6-8 where the center of the sphere defined by the seat is located towards the lower edge such that the center of the sphere for the exterior surface is located axially between the top end and the center of the sphere of the seat); and 
a pressure member positionable at least partially in the accommodation space (claim 1 4th paragraph);
wherein when the head, the insert piece, and the pressure member are in the receiving part and the spherically-shaped outer surface portion of the head is held in the seat, the insert piece is tiltable with respect to the longitudinal axis of the receiving part and with respect to a longitudinal axis of the anchoring element, and the anchoring element and the insert piece are configured to be locked at respective angles relative to 
‘698 also discloses the limitations of Claim 2 (see claim 2), Claim 3 (see claim 3), Claim 4 (see claim 4), Claim 9 (see claim 9), Claim 16 (see claim 16), and Claim 27 (see claim 1 3rd paragraph).
‘698 does not explicitly disclose the insert piece is tiltable with respect to the longitudinal axis of the receiving part and with respect to a longitudinal axis of the anchoring element while the pressure member remains substantially coaxial with the receiving part.
Jackson discloses a polyaxial bone anchoring device (Fig 1) comprising: 
an anchoring element having a shaft (#25) for anchoring in a bone and a head (#4), the head comprising a spherically-shaped outer surface portion (#30);
a receiving part (#10) configured to be pivotably connected to the head (paragraph 49), the receiving part having a top end (see Fig below, top end located a top the shaft #25) and a bottom end (see Fig below, the bottom end adapted to be located below the skin when implanted), a longitudinal axis (“D”) extending through the top end and the bottom end, a channel (#80) transverse to the longitudinal axis for receiving a rod (#22), and an accommodation space for accommodating the head (Fig 3); 
a sleeve-like insert piece (#12) configured to pivot in the receiving part, the insert piece comprising a substantially rotationally symmetric spherically-shaped seat (#90, paragraph 49) configured to hold the head and a spherically-shaped exterior surface portion (#102); and 

wherein when the head, the insert piece, and the pressure member are in the receiving part and the spherically-shaped outer surface portion of the head is held in the seat, the insert piece is tiltable with respect to the longitudinal axis of the receiving part and with respect to a longitudinal axis of the anchoring element while the pressure member remains substantially coaxial with the receiver part (paragraph 61, Fig 3 where only the head and insert move while the pressure member remains substantially in place and coaxial with the longitudinal axis), and the anchoring element and the insert piece are configured to be locked at respective angles relative to the longitudinal axis of the receiving part when the pressure member directly contacts (Fig 3-4) the head and exerts pressure onto the head to lock the orientation of the insert piece and head (locked via set screw #18,  paragraph 66).
It would have been obvious to one having ordinary skill in the art before the invention was made to modify ‘698 to have the pressure member remain substantially coaxial (as discussed above) in view of Jackson above because this a known type of configuration for the pressure member to allow tiltable movement of the head and insert piece while allowing the pressure member to exert pressure on the head to lock the orientation of the insert piece and head. 

Regarding Claim 28,  ‘698 as modified discloses the claimed invention as discussed above but does not disclose a lower portion of the pressure member has a reduced profile compared to at least one other portion of the pressure member above 
Jackson further discloses a lower portion (#132, Fig 7) of the pressure member (#14)has a reduced profile (Fig 6-7) compared to at least one other portion of the pressure member above the lower portion (Fig 6-7, paragraph 55 where #132 is tapered providing for a reduced profile than a portion of the pressure member directly above it) , such that when the head, the insert piece, and the pressure member are in the receiving part, the reduced profile facilitates pivoting or tilting of the insert piece to a greater angle prior to contacting the pressure member (paragraph 55) and provides clearance for articulated movement of the insert piece and the anchoring element (paragraph 55). 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the pressure member of ‘698 as modified to include a lower portion with a reduced profile in view of additional teachings in Jackson because this provides a known configuration to provide clearance for articulated movement of the insert piece and the anchoring element.

Regarding Claim 29, ‘698 as modified  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7 of U.S. Patent No. 9,763,698 (‘698) and Jackson US 2008/0154315  in view of Jackson US 2006/0271047 (‘047). 
 ‘698 discloses the claimed invention as discussed above but does not disclose a the anchoring element is configured to simultaneously contact both the receiving part 
Jackson ‘047 discloses a similar polyaxial bone anchoring device (Fig 1, 12) comprising: 
an anchoring element having a shaft (#6) for anchoring in a bone and a head (#34), the head comprising a spherically-shaped outer surface portion (#34);
a receiving part (#10) configured to be pivotably connected to the head (see title “polyaxial”, Fig 1, 12), 
a sleeve-like insert piece (#12) configured to pivot in the receiving part, the insert piece comprising a substantially rotationally symmetric spherically-shaped seat (#95, paragraph 40) configured to hold the head and a spherically-shaped exterior surface portion (#104); and 
wherein when the head, the insert piece,  the insert piece is tiltable with respect to the longitudinal axis of the receiving part and with respect to a longitudinal axis of the anchoring element (paragraph 50, “compound articulation”), and the anchoring element and the insert piece are configured to be locked at respective angles relative to the longitudinal axis of the receiving part when locked (via set screw #18,  paragraph 55-56), wherein:
the anchoring element is configured to simultaneously contact both the receiving part and the insert piece in at least a first radial direction relative to the longitudinal axis of the receiving part (12 which shows pivoting of the anchoring element allows for the anchoring element to contact the receiving part #10 and insert piece #12) which allows 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify ‘698 as modified for the anchoring element to simultaneously contact both the receiving part and the insert piece in at least a first radial direction relative to the longitudinal axis of the receiving part in view of Jackson ‘047 because this provides for an increased range or extent of rotation or articulation of the shaft with respect to the receiver when utilizing an insert, head, receiver part that are moveable relative to each other.

Claims 37-39, 41, 30, 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-23 of U.S. Patent No. 9,763,698 (‘698) in view of McKinley US 2008/0177260
Regarding Claim 37,  ‘698 discloses:
a polyaxial bone anchoring device (claim 22 preamble) comprising: 
an anchoring element having a shaft for anchoring in a bone and a head, the head comprising a spherically-shaped outer surface portion (claim 22, 1st paragraph); 
a receiving part configured to be pivotably connected to the head, the receiving part having a top end and a bottom end, a longitudinal axis extending through the top end and the bottom end, a channel transverse to the longitudinal axis for receiving a rod, and an accommodation space for accommodating the head (claim 22, 2nd paragraph); 
rd paragraph,) the seat defining a lower opening through which the shaft is configured to extend (claim 22 3rd paragraph), wherein the lower opening has a greatest inner width that is smaller than a width of the head to prevent lateral movement of the head relative to the insert piece when the head is held in the seat (claim 22 3rd paragraph where the diameter of the lower opening matches that of the head where the head cannot move laterally); and 
a pressure member positionable at least partially in the accommodation space; wherein the insert piece and the anchoring element are configured to be assembled together to a configuration where the head is held in the seat without expanding the insert piece; and wherein when the head, the insert piece (claim 22 4th paragraph) , and 
the pressure member are in the receiving part and the spherically-shaped outer surface portion of the head is held in the seat, the insert piece is positionable at an angle with respect to the longitudinal axis of the receiving part, while the anchoring element is tiltable with respect to the insert piece and with respect to the receiving part and is configured to be locked at a respective angle relative to the longitudinal axis of the receiving part when the pressure member directly contacts the head and exerts pressure onto the head (claim 22 last paragraph).
‘698 also discloses the limitations of Claim 38 (claim 22 last paragraph) and Claim 39 (see claim 22 3rd paragraph).
‘698 discloses the anchoring element and insert are always in contact with each other (claim 22, the head of the anchoring element is seated on the seat of the insert piece) but does not disclose wherein when the anchoring element is tilted in a first radial 
McKinley discloses a polyaxial bone anchoring device (Fig 4) comprising: 
an anchoring element (#104) having a shaft (#126) for anchoring in a bone and a head (#122), the head comprising a spherically-shaped outer surface portion (Fig 4, paragraph 56); 
a receiving part (#106) configured to be pivotably connected to the head, the receiving part having a top end and a bottom end (top and bottom ends, Fig 4), a longitudinal axis (#166) extending through the top end and the bottom end, a channel (#144) transverse to the longitudinal axis for receiving a rod (#102, Fig 1), and an accommodation space for accommodating the head (as seen in Fig 5-6);
a sleeve-like insert piece (#108) positionable in the receiving part (Fig 4-6) and comprising a seat (#160) configured to hold the head (Fig 5-6), the seat defining a lower opening (opening #158, which does not include notch #162) through which the shaft is configured to extend (Fig 4-6), wherein the lower opening has a greatest inner width that is smaller than a width of the head to prevent lateral movement of the head relative to the insert piece when the head is held in the seat (Fig 4-6 where the head is only able to pivot/rotate in place and does not move laterally); and 
a pressure member (#114) positionable at least partially in the accommodation space (Fig 5-6); 

 wherein when the head, the insert piece, and the pressure member are in the receiving part and the spherically-shaped outer surface portion of the head is held in the seat, the insert piece is positionable at an angle with respect to the longitudinal axis of the receiving part, while the anchoring element is tiltable with respect to the insert piece and with respect to the receiving part (Fig 6-8, paragraph 54, 64) and is configured to be locked at a respective angle relative to the longitudinal axis of the receiving part when the pressure member directly contacts the head and exerts pressure onto the head (Fig 7-8, paragraph 63);
wherein when the anchoring element is tilted in a first radial direction relative to the longitudinal axis of the receiving part, the anchoring element is configured to simultaneously contact both the receiving part and the insert piece in the first radial direction (see Figs 4-8 where regardless of the orientation of the anchoring element, it is always in direct contact with the insert piece, see Fig 8 where when tilted in a first radial direction, the anchoring element simultaneously directly contacts both the receiving part and the insert piece) to allow greater angular movement/greater pivoting of the anchoring element with respect to the receiving part (end of paragraph 64 “more pivoting”).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify ‘698 to have the anchoring element contact the 

Regarding Claim 41, ‘698 discloses the insert piece forms a continuous ring (claim 22-23) but does not explicitly disclose the seat is rotationally symmetric. 
However, since the insert piece is non-expandable, forms and endless ring and the seat is spherical to hold the head to provide for tilting movement (see claims 22-23), it would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify ‘698 (claim 22) to have the seat be rotationally symmetrical so as to accommodate the spherical head and provide for tilting movement. It is also noted that Claims 1, 10 already disclose the insert piece is rotationally symmetrical. 

Regarding Claim 30, ‘698 discloses wherein the insert piece comprises a spherically-shaped exterior surface portion having an outer width (claim 22 3rd paragraph); but does not disclose 
wherein the receiving part  further defines a passage extending from the top end to the accommodation space; wherein a first portion of the passage extends circumferentially around a majority of the longitudinal axis with a first inner width that is smaller than the outer width of the insert piece, while two recesses  extend axially along opposite sides of the first portion of the passage to the accommodation space to define a second inner width (second width corresponding to the maximum outer width of screw 
However, McKinley further discloses in Claim 30, wherein the receiving part (#106) further defines a passage extending from the top end to the accommodation space (as seen in Fig 5-6 as passage extends longitudinally from the top end to the accommodation space, where screw #116 is inserted at the top of the passage);
wherein the insert piece comprises a spherically-shaped exterior surface portion (#150, paragraph 58) having an outer width (Fig 5-6, Fig below); and
wherein a first portion of the passage extends circumferentially around a majority of the longitudinal axis with a first inner width that is smaller than the outer width of the insert piece (see Fig below), while two recesses (C-shaped recessed defined near ref #146 and #138 in Fig 4) extend axially along opposite sides of the first portion of the passage to the accommodation space to define a second inner width (second width corresponding to the maximum outer width of screw #116) that is greater than the outer width of the insert piece (as seen in Fig below, Fig 6) to facilitate insertion of the insert piece from the top end of the receiving part to the accommodation space (Fig 5-6, inserted from the top end and passes through the recesses), where the recesses also have threads that couple to the set screw (#116, paragraph 60).

    PNG
    media_image1.png
    760
    908
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify ‘698 as modified to include the passage and two recesses in view of McKinley above because this provides a known configuration for inserting the insert piece and the recesses provide threads a set screw to attach itself to the receiving part. 




‘698 does not disclose the limitations of Claim 32-33.
However, McKinley further discloses in Claim 32, a lower portion of the pressure member has a reduced profile (see Fig below, bottom of pressure member #114 is tapered) compared to at least one other portion (see Fig below) the pressure member above the lower portion, such that when the head, the insert piece, and the pressure member are in the receiving part, the reduced profile facilitates pivoting or tilting of the insert piece to a greater angle prior to contacting the pressure member (via gap #190,  Fig 6 paragraph 64).

    PNG
    media_image2.png
    581
    711
    media_image2.png
    Greyscale


Claim 33, McKinley discloses a lower opening (bottom- lower opening of #106 through which the anchoring element 104 extends through, Fig 5-9) at the bottom end of the receiving part has a third inner width that is smaller than the outer width of the insert piece (as seen in Fig 5-9, third inner width is smaller than the insert piece such that the insert piece does not extend completely through the lower opening).
It would have also been obvious to one having ordinary skill in the art at a time before the invention was made to modify ‘698 to have the reduced profile and the receiving part has a third inner width that is smaller than the outer width of the insert piece in view of McKinley above because the reduced profile aids in pivoting the insert piece and the size of the third diameter prevents the insert piece does not extend completely through the lower opening (in other words, retains the insert piece in the receiving part). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 37-39, 30-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McKinley US 2008/0177260.
Regarding Claim 37, McKinley discloses a polyaxial bone anchoring device (Fig 4) comprising: 

a receiving part (#106) configured to be pivotably connected to the head, the receiving part having a top end and a bottom end (top and bottom ends, Fig 4), a longitudinal axis (#166) extending through the top end and the bottom end, a channel (#144) transverse to the longitudinal axis for receiving a rod (#102, Fig 1), and an accommodation space for accommodating the head (as seen in Fig 5-6);
a sleeve-like insert piece (#108) positionable in the receiving part (Fig 4-6) and comprising a seat (#160) configured to hold the head (Fig 5-6), the seat defining a lower opening (opening #158, which does not include notch #162) through which the shaft is configured to extend (Fig 4-6), wherein the lower opening has a greatest inner width that is smaller than a width of the head to prevent lateral movement of the head relative to the insert piece when the head is held in the seat (Fig 4-6 where the head is only able to pivot/rotate in place and does not move laterally); and 
a pressure member (#114) positionable at least partially in the accommodation space (Fig 5-6); 
wherein the insert piece and the anchoring element are configured to be assembled together to a configuration where the head is held in the seat without expanding the insert piece (Fig 5-6, paragraph 58, 61 via notch #162) ; and
 wherein when the head, the insert piece, and the pressure member are in the receiving part and the spherically-shaped outer surface portion of the head is held in the seat, the insert piece is positionable at an angle with respect to the longitudinal axis of 
wherein when the anchoring element is tilted in a first radial direction relative to the longitudinal axis of the receiving part, the anchoring element is configured to simultaneously contact both the receiving part and the insert piece in the first radial direction (see Figs 4-8 where regardless of the orientation of the anchoring element, it is always in direct contact with the insert piece, see Fig 8 where when tilted in a first radial direction, the anchoring element simultaneously directly contacts both the receiving part and the insert piece).

Regarding Claim 38, McKinley discloses the insert piece (#108) is tiltable with respect to the longitudinal axis of the receiving part (Fig 5-8). 
Regarding Claim 39, McKinley discloses the insert piece has a spherically-shaped exterior surface portion (#150, Fig 4-6, paragraph 58). 
Regarding Claim 30, McKinley discloses wherein the receiving part (#106) further defines a passage extending from the top end to the accommodation space (as seen in Fig 5-6 as passage extends longitudinally from the top end to the accommodation space, where screw #116 is inserted at the top of the passage);
wherein the insert piece comprises a spherically-shaped exterior surface portion (#150, paragraph 58) having an outer width (Fig 5-6, Fig below); and



    PNG
    media_image1.png
    760
    908
    media_image1.png
    Greyscale


Regarding Claim 32, McKinley discloses a lower portion of the pressure member has a reduced profile (see Fig below, bottom of pressure member #114 is tapered) compared to at least one other portion (see Fig below) the pressure member above the lower portion, such that when the head, the insert piece, and the pressure member are in the receiving part, the reduced profile facilitates pivoting or tilting of the insert piece to a greater angle prior to contacting the pressure member (via gap #190,  Fig 6 paragraph 64).

    PNG
    media_image2.png
    581
    711
    media_image2.png
    Greyscale


Regarding Claim 33, McKinley discloses a lower opening (bottom- lower opening of #106 through which the anchoring element 104 extends through, Fig 5-9) at the bottom end of the receiving part has a third inner width that is smaller than the outer width of the insert piece (as seen in Fig 5-9, third inner width is smaller than the insert piece such that the insert piece does not extend completely through the lower opening).

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKinley US 2008/0177260 in view of Biedermann US 2005/0216003.
McKinley discloses the notch (#162) of the insert piece may extend only partway through the insert (#108) such that the lower opening (#158) of the seat (#160) be large enough to allow the shaft (#126) to pass (bottom of paragraph 61) but does not disclose the seat of the insert piece is rotationally symmetrical. 
Biedermann discloses an insert piece (#10) with a seat (#16) matching the contour of a spherical head (#4, paragraph 21) of an anchoring element (#1)(see Fig 1-2), the seat (#16) being rotationally symmetrical (Fig 1-2, paragraph 21-22, the seat is in the form of a circle/spherical) and having a lower opening large enough to allow passage of a shaft (#2) of the anchoring element (paragraph 22).



Allowable Subject Matter
Claims 1-4, 9, 16, 27-29 would be indicated allowable if the double patenting rejections are overcome (for example, filing of a terminal disclaimer).

Response to Arguments
Applicant does not argue the merits of the Double Patenting Rejection and as such, the previous ODP rejections stand. A new ODP rejection is made for claim 37 and its dependent claims in view of applicant’s amendment. 
Applicant’s arguments with respect to claim(s) 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection was modified in view of applicant’s amendment. The examiner does note that applicant argues that McKinley does not disclose the last clause of claim 37, where in the first radial direction, the anchoring element does not contact the insert piece due to the notch #162 and only contacts the receiving part, as shown in Fig 8. The examiner disagrees as the head of the anchoring element are always in direct contact with the insert piece regardless of its orientation (Figs 4-8). As seen in Fig 8, when tilted 
Applicant is welcome to contact the examiner if he/she has any questions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773